Name: 95/476/EC: Commission Decision of 31 October 1995 on financial assistance from the Community for storage in Italy of antigen for production of foot-and-mouth disease vaccine (Only the Italian text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  research and intellectual property;  Europe;  economic policy;  distributive trades;  health
 Date Published: 1995-11-14

 Avis juridique important|31995D047695/476/EC: Commission Decision of 31 October 1995 on financial assistance from the Community for storage in Italy of antigen for production of foot-and-mouth disease vaccine (Only the Italian text is authentic) (Text with EEA relevance) Official Journal L 271 , 14/11/1995 P. 0019 - 0020COMMISSION DECISION of 31 October 1995 on financial assistance from the Community for storage in Italy of antigen for production of foot-and-mouth disease vaccine (Only the Italian text is authentic) (Text with EEA relevance) (95/476/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 14 thereof, Whereas, by virtue of Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines (3), establishment of antigen banks is part of the Community's action to create Community reserves of foot-and-mouth vaccine; Whereas Article 3 of that Decision designated the Istituto Zooprofilattico Sperimentale at Brescia in Italy as an antigen bank holding Community reserves; Whereas the function and duties of these antigen banks are specified in Article 4 of that Decision; whereas Community assistance must be conditional on accomplishment of these; Whereas Community financial assistance should be granted to these banks to enable them to carry out the said functions and duties; Whereas for budgetary reasons the Community assistance should be granted for a period of one year; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community shall grant Italy financial assistance for the stocking of antigen for production of foot-and-mouth disease vaccine. Article 2 The Istituto Zooprofilattico Sperimentale at Brescia in Italy shall hold the stock of antigen to which Article 1 relates. The provisions of Article 4 of Council Decision 91/666/EEC shall apply. Article 3 The Community's financial assistance shall be a maximum of ECU 70 000 for the period 1 August 1995 to 31 July 1996. Article 4 The Community's financial assistance shall be paid as follows: - 70 % by way of an advance at Italy's request, - the balance following presentation of supporting documents which demonstrate the effective completion of the task. Article 5 This Decision is addressed to the Italian Republic. Done at Brussels, 31 October 1995. For the Commission Franz FISCHLER Member of the Commission